McCarthy, J.
We have examined this case very carefully:' There seems to have been some misunderstanding as to whether or not the plaintiff waives the introduction in evidence of the affidavit and warrant of attachment under-which the levy was made and under which the defendants; justified.
In order that justice may be done and that an application-may be made to the next General Term to correct the sainé, we think it fair and proper to direct a reargument, when the; - whole case can be presented and argued.
So ordered.
Botty, J., concurs.
Reargument ordered.